DETAILED ACTION
Applicant's amendment and remarks filed September 16, 2022 are acknowledged and entered.  Any prior objection or rejection that is not repeated or addressed below is withdrawn in view of Applicant’s amendment to the claims.

Claims Summary
Claim 1 and its various dependent embodiments are directed to a method of booster vaccination for inducing a neutralizing antibody response against dengue virus in a human subject (e.g., at least around 9 years of age (claim 14)), wherein the subject has previously received a primary vaccination course against each of serotypes 1, 2, 3 and 4 (in one two or three doses (claims 3 and 13)), and was dengue naïve prior to the primary vaccination course.  Prior to receiving the booster, the subject has an antibody titer against each of serotypes 1, 2, 3 and 4 of at least 10 and less than 150 as measured using PRNT50 (claim 5).  The method comprises administering to the human subject a composition comprising a dengue antigen of each of serotypes 1, 2, 3 and 4, independently selected from a live attenuated dengue virus and a live attenuated chimeric dengue virus (e.g., backbone from a first flavivirus, prM/E from a dengue virus (claim 24)), the dengue antigens of serotypes 1-4 comprise nucleic acid sequences having at least 90% to SEQ ID NO: 1, 2, 3 and 4, respectively, the Chimerivax™ (CYD) prM/E sequences of CYD1-4, at least one year (e.g., at least 2 years (claims 2 and 12)) after the end of the primary vaccination course and results in at least a 2-fold increase in the neutralizing antibody titer against each of serotypes 1, 2, 3 and 4, measured between 20 and 60 days after booster vaccination (claims 6, 15 and 16) using a PRNT50 test (claims 7 and 17).  The vaccine composition used for the primary vaccination course and the booster composition are identical (claim 8).  The primary vaccination course consists in administration of 3 vaccine doses, wherein the second dose is administered about 6 months after the first dose and the third dose is administered about 6 months after the second dose (claim 20).  In another embodiment, the booster immunization is administered less than 20 years after the end of the primary vaccination course (claim 21).  The human subject is protected against dengue disease (claim 18).  The subject is aged between 9 months and 60 years old (claim 19).  The subject is resident in a dengue endemic area (claim 22).  In another embodiment, the subject is dengue naïve, and is administered a primary vaccination, followed at least 1 year after the end of the primary vaccination course by a booster vaccination (claim 11).  Claim 33 is directed to an embodiment wherein the amino acid at position 226 of the E protein of DENV-2 is T226, wherein the amino acid at position 228 of the E protein of DENV-2 is G228, wherein the amino acid at position 251 of the E protein of DENV-2 is V251.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-8, 11-22 and 24 remain rejected under 35 U.S.C. 103 as being unpatentable over Bouckenooghe et al. (US 2015/0196631 A1, “Bouckenooghe”) in view of Tornieporth et al. (WO 2016/034629 A1, “Tornieporth”).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Bouckenooghe discloses dengue vaccine compositions and methods of protecting flavivirus-naïve, which includes dengue-naïve humans against dengue disease via neutralizing antibodies (see claims 1, 5 and 40, for example, and paragraphs [0013], [0023], [0032], [0053], [0054], [0095], and [0230]).  The method comprises administering a vaccine composition comprising a dengue antigen from serotypes 1, 2, 3 and 4, independently selected from a live attenuated dengue virus, and a live attenuated chimeric dengue virus (see paragraphs [0014]-[0019] and claim 15), followed by a booster between six months and ten years after the last dose of the initial immunization regimen (see paragraph [0143]) (claims 1, 2, 8, 11, 12 and 21).  The initial immunization regimen is a first dose, followed by a second dose six months later, followed by a third dose six months later (see paragraph [0099]) (claims 3, 13 and 20).  The vaccine composition is, for example, a live, attenuated CYD construct having a YF backbone and dengue prM/E from serotypes 1, 2, 3 and 4 (see paragraph [0044]) (claim 24).
Human subjects are less than 18 years of age, and at least 9 months old, for example, 9-16 years old (see paragraph [0052]) (claims 14 and 19).  Subjects residing in dengue endemic areas are contemplated (see paragraphs [0080] and [0094]) (claim 22).  The method results in reduction in dengue severe disease (see paragraph [0063]) (claim 18).  Neutralizing antibodies are measured by the PRNT50 test at least 28 days after receiving the vaccine composition (see paragraph [0050]) (claims 7 and 17).
Regarding the limitations of claims 1, 5 and 15, directed to neutralizing antibody titers post-boosting, or post-initial vaccine regimen and before boosting, these are natural outcomes of doing what the prior art teaches.  Bouckenooghe’s method (outlined above) comprises an initial vaccine regimen of three doses separated by six months, followed by an optional booster with the same composition up to ten years later.  Given that Bouckenooghe’s method and composition are the same as that instantly claimed, the outcome of a 2-fold increase in neutralizing antibody titers against all four serotypes is a natural outcome.
Claims 6 and 16 are directed to embodiments wherein neutralizing antibodies are measured by the PRNT50 test between 20-60 days after receiving the vaccine composition.  The teaching of Bouckenooghe are outlined above, in particular, the method comprises an initial vaccine regimen of three doses separated by six months, followed by an optional booster with the same composition up to ten years later.  Given that Bouckenooghe’s method and composition are the same as that instantly claimed, the outcome of a 2-fold increase in neutralizing antibody titers against all four serotypes is a natural outcome.  Bouckenooghe does not suggest measuring neutralizing antibody titers 20-60 days after the booster, however, it would have been obvious to have measured in order to observe the efficacy of the booster in raising titers, with a reasonable expectation of success.  Bouckenooghe’s measurement of neutralizing antibody titers after the initial vaccination regimen is determined by the PRNT50 test at least 28 days after receiving the vaccine composition (see paragraph [0050]).  
Bouckenooghe discloses the use of CYD-1, 2, 3, and 4 (see paragraph [0044]), but does not explicitly disclose the CYD-1, 2, 3 and 4 prM and E sequences, SEQ ID NO: 1-4.  However, it would have been obvious to have identified the prM and E sequences of CYD-1, 2, 3, and 4, as those sequences are disclosed in Tornieporth as SEQ ID NO: 1-4, exact matches for instant SEQ ID NO: 1-4, respectively.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant’s arguments filed September 16, 2022 have been carefully considered but fail to persuade.  Applicant’s substantive arguments are primarily directed to the following:
Applicant argues that there is no basis in fact and/or technical reasoning that supports the Office's position that Bouckenooghe's method would have the natural outcome of at least a 2-fold increase in neutralizing antibody titer against each of serotypes 1-4.  Applicant argues that the claimed elements must necessarily be present, but that the prior art does not disclose the at least 2-fold increase in neutralizing antibody titer against each of serotypes 1-4.
In response to Applicant's argument, the technical reasoning that supports the Office's position (that Bouckenooghe's method would have the natural outcome of at least a 2-fold increase in neutralizing antibody titer against each of serotypes 1-4) is that Bouckenooghe uses the same construct as Applicant.  Administration of the same composition to the same patient population would be expected to yield the same results as those observed by Applicant.
Applicant argues that the Office has overlooked specific limitations in the instant claims that are found among many other choices and that at least one claim limitation is deemed less than advantageous.  Applicant notes that while Bouckenooghe states in paragraph [0095] that the vaccine may be administered to flavivirus-naïve subjects, that passage does not explicitly disclose dengue-naïve subjects.  Applicant also points out that administration to a dengue-immune subject is advantageous according to Bouckenooghe, paragraph [0095], implying that administration to dengue-naïve will have less than optimal results.
In response to Applicant’s argument, nonpreferred and alternative embodiments constitute prior art (see MPEP 2123, II).  Preferred embodiments are not considered a teaching away from a broader disclosure or a nonpreferred embodiment.  Bouckenooghe does not even call the flavivirus-naïve embodiment “nonpreferred”, so it is simply an alternative embodiment.  In fact, Bouckenooghe discloses administration of a vaccine to flavivirus-naïve subjects in a dengue non-endemic area, with no history of flavivirus infection or flavivirus vaccination (see Example 4, paragraph [0230]).  Thus, Bouckenooghe clearly contemplated the term “flavivirus-naïve” to include dengue-naïve.  Further, example 4 discloses vaccination of dengue-naïve subjects.
Applicant argues that the results in Tornieporth teach away from the limitations in the instant claims concerning efficacy in dengue naive versus dengue immune subject receiving Bouckenooghe's construct.  Applicant argues that those results cannot be disregarded.  Tornieporth’s Examples 2 and 3, and data in Tables 7 and 13, collectively show that the administered vaccine performed better in subjects that are dengue-immune compared to dengue-naïve.  Applicant also points to the reference Hadinegoro et al. (NEJM, 2015, 373:1195-1206, including a supplemental appendix, “Hadinegoro”) as evidence that DENV-immune subjects respond better to vaccination than DENV-naïve subjects.  In the same vein, Applicant argues that their data shows unexpected results.  The administration of a recited booster to baseline DENV-naïve subjects results in a better booster response than to those who are baseline DENV-immune.
The instantly claimed method can be summarized this way: a baseline DENV-naïve subject is vaccinated with a DENV vaccine (a primary exposure).  That subject is now DENV-immune and receives a DENV booster (which can be the same composition as the primary vaccine; a second exposure).
Tornieporth’s method can be summarized this way: a DENV-immune subject (who was necessarily at one time DENV-naïve prior to a primary exposure to DENV) is vaccinated with a DENV vaccine (a second exposure).  
In both methods, a similar result is being observed at the stage where the subject is receiving a second exposure to DENV.  Those who are DENV-immune (having received a primary vaccination) respond better when receiving a booster (as instantly claimed).  Those who are DENV-immune (have had a primary exposure) respond better when receiving a vaccine (a second exposure) (Tornieporth).  Thus, the results in Tornieporth and Hadinegoro do not appear to contradict what Applicant is claiming, and the results do not appear to be unexpected.  Therefore, the claims remain rejected for reasons of record.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648